DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami et al (US 20210281748 A1).

As to claim 1, Nogami discloses a photographing system (FIG. 1; see [0058]) comprising: 
a photographed-portion setting apparatus that comprises 
a first display unit (see [0058]), and 
a processor (FIG. 1 and [0058], information processing apparatus 100) configured to:
acquire an image of a photographed subject (see FIG. 2 and [0064]-[0065], image of a pier of a bridge), 
display the image of the photographed subject on the first display unit (FIG. 2 and [0069], image 202 is displayed on the display unit), 
set a photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220), 
generate information indicating a location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220), and 
generate a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230); and 
a photographing apparatus that comprises 
a photographing unit (FIG. 1, image capturing unit 101), 
a processor (FIG. 1 and [0058], information processing apparatus 100) configured to:
acquire the information indicating the location of the photographed portion and the reference image (FIG. 3, S301-S302; see [0069], [0080]), 
provide a guide for photographing the photographed portion on the basis of the information indicating the location of the photographed portion (FIG. 3, S303-S304; see [0082]), 
detect in real time, a region that matches the reference image from an image captured by the photographing unit (FIG. 3, S306; see [0093]; FIGS. 5A-5C and [0097], FIG. 5B shows the detection result of performing the crack detection processing for the image captured using a given image capturing parameter, in which a crack 502 is detected. In FIG. 5C, the past data shown in FIG. 5A and the detection result shown in FIG. 5B are superimposed and displayed, in which the crack of the past data is represented by a broken line 511 and the crack of the detection result is represented by a solid line 51), and 
provide a guide for photographing the photographed portion on the basis of a result of the detection (FIG. 3, S308-S111; see [0074]-[0077], [0138]).

As to claim 2, Nogami further discloses wherein the photographing apparatus further comprises a second display unit (FIG. 10, display 1000), and 
the processor of the photographing apparatus is configured to display the image captured by the photographing unit on the second display unit in real time as a live preview image (FIG. 10 and [0126]-[0130]) and in a case where the reference image is detected, superimposes on the live preview image and displays information indicating a region of the reference image (FIG. 10 and [0126], image 1001 displayed on the display unit 1000 is an image obtained by superimposing and displaying the crack of the past data displayed by a dotted line and the crack of the detection result displayed by a solid line on an image captured using the image capturing parameter of EV+1; see FIGS. 5B-7).

As to claim 3, Nogami further discloses wherein in a case where the reference image is detected, the processor of the photographing apparatus is configured to superimpose on the live preview image and displays a frame indicating the region of the reference image (FIG. 10, image 1001; see FIGS. 5B-7).

As to claim 6, Nogami further discloses wherein the processor of the photographing apparatus is configured to display the information indicating the location of the photographed portion on the second display unit (see [0069]).

As to claim 7, Nogami further discloses wherein the photographing apparatus further comprises an unattended vehicle that is equipped with the photographing unit (see [0077]), 
wherein the processor of the photographing apparatus is configured to remotely operate the unattended vehicle and the photographing unit (see [0077], the information processing apparatus 100 including the image capturing unit 101 may be set on an automatic platform, and the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range … the information processing apparatus 100 may be set on a moving body such as a drone, and controlled to take the position and orientation for capturing the predetermined image capturing range; see [0058]).

As to claim 8, Nogami further discloses the processor of the photographing apparatus is configured to:
generate guide information for guiding the unattended vehicle to move to a position from which the photographed portion is photographable, on the basis of the information indicating the location of the photographed portion (FIG. 3, S308-S111; see [0077]), and
control movement of the unattended vehicle in accordance with the generated guide information (see [0074]-[0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 9, Nogami further discloses the processor of the photographing apparatus is configured to:
generate guide information for guiding the unattended vehicle to a position from which the photographed portion is photographed, on the basis of the result of detection by the reference image detection unit (FIG. 3, S308-S111; see [0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range), and 
automatically adjust a position of the unattended vehicle in accordance with the generated guide information (see [0074]-[0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 10, Nogami further discloses wherein the unattended vehicle comprises a processor configured to change a photographing direction of the photographing unit (see [0074]-[0077], adjusts the position and orientation of the image capturing unit 101 with respect to the actual structure), 
the processor of the photographing apparatus is configured to:
generate guide information for providing a guide to a position of the unattended vehicle and/or the photographing direction of the photographing unit, on the basis of the result of the detection (FIG. 3, S308-S111; see [0077]), and
automatically adjust the position of the unattended vehicle and/or the photographing direction of the photographing unit in accordance with the generated guide information (see [0074]-[0076], adjusts the position and orientation of the image capturing unit 101 with respect to the actual structure; [0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 11, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to: 
specify the photographed portion on a screen of the first display unit on which the image of the photographed subject is displayed (see [0069], the drawing 202 is displayed on the display unit of the operation unit 105, and the user designates the image capturing range 220 of the drawing), and 
set a specified portion as the photographed portion (FIG. 2 and [0069]-[0072], image capturing range 220).

As to claim 12, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to specify the photographed portion by specifying a center of the portion that is set as the photographed portion (see [0104]).

As to claim 13, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to specify the photographed portion by specifying a region including the portion that is set as the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range).

As to claim 14, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to: 
detect a portion that is to be re-photographed from the image of the photographed subject, and 
set the portion detected by the re-photographed portion detection unit as the photographed portion (FIG. 3, S310-S305; see [0117], [0120]-[0121], [0130]).

As to claim 15, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to detect a region whose image is partially missing and/or a region having an image quality less than or equal to a specified criterion as the portion that is to be re-photographed (see [0121], [0130]).

As to claim 16, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to generate the reference image by cutting an image of a certain area centered on the photographed portion from the image of the photographed subject (FIG. 2, image 230 of crack 211; see FIG. 11).

As to claim 17, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to generate an image by marking the photographed portion on the image of the photographed subject, as the information indicating the location of the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range).

As to claim 18, Nogami further discloses wherein the processor of the photographed-portion setting apparatus is configured to generate an image by marking the photographed portion on the image of the photographed subject and reduce the generated image so as to have a specified size, as the information indicating the location of the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range; see FIG. 11).

As to claim 19, Nogami further discloses wherein in a case where the photographed subject is divided into a plurality of zones and each zone is assigned a lot number, the processor of the photographed-portion setting apparatus is configured to generate information of a lot number of a zone in which a portion that is set as the photographed portion is present, as the information indicating the location of the photographed portion (see [0070]-[0071], ID of the crack included in the image capturing range; see FIG. 11).

As to claim 20, Nogami further discloses wherein in a case where the photographed subject is a structure (FIG. 2), the processor of the photographed-portion setting apparatus is configured to generate information about a position, on the globe, of a portion set as the photographed portion, as the information indicating the location of the photographed portion (see [0061] and [0070], position of the crack; see [0071], coordinates of the crack).

As to claim 22, Nogami discloses a photographed-portion setting apparatus (FIG. 1) comprising: 
a first display unit (see [0058]); and
a processor (FIG. 1 and [0058], information processing apparatus 100) configured to:
acquire an image of a photographed subject (see FIG. 2 and [0064]-[0065], image of a pier of a bridge); 
display the image of the photographed subject on the first display unit (FIG. 2 and [0069], image 202 is displayed on the display unit); 
set a photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220); 
generate information indicating a location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220); and 
generate a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230).

As to claim 23, Nogami discloses a photographing apparatus (FIG. 1) comprising: 
a photographing unit (FIG. 1, image capturing unit 101); and
a processor (FIG. 1 and [0058], information processing apparatus 100) configured to:
acquire information indicating a location of a photographed portion set for a photographed subject and a reference image generated by cutting an image including a surrounding area of the photographed portion from an image of the photographed subject (FIG. 3, S301-S302; FIG. 2, image of a pier of a bridge, image capturing range 220 and past data 230; see [0065], [0069]-[0072], [0080]); 
provide a guide for photographing the photographed portion on the basis of the information indicating the location of the photographed portion (FIG. 3, S303-S304; see [0082]); 
detect in real time, a region that matches the reference image from an image captured by the photographing unit (FIG. 3, S306; see [0093]; FIGS. 5A-5C and [0097], FIG. 5B shows the detection result of performing the crack detection processing for the image captured using a given image capturing parameter, in which a crack 502 is detected. In FIG. 5C, the past data shown in FIG. 5A and the detection result shown in FIG. 5B are superimposed and displayed, in which the crack of the past data is represented by a broken line 511 and the crack of the detection result is represented by a solid line 51); and 
provide a guide for photographing the photographed portion on the basis of a result of the detection (FIG. 3, S308-S111; see [0074]-[0077], [0138]).

As to claim 24, method claim 24 corresponds to apparatus claim 23, recites the same features as those recited in claim 23 and is therefore rejecting for the same reasons as those used above in rejecting claim 23.

As to claim 25, Nogami further discloses further comprising: 
a step of acquiring the image of the photographed subject (see FIG. 2 and [0065], image of a pier of a bridge);  
a step of setting the photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220);  
a step of generating the information indicating the location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220); and 
a step of generating the reference image by cutting the image including the surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 20210281748 A1) in view of Shintani et al (US 20140267803 A1).

As to claim 4, Nogami fails to explicitly disclose wherein the processor of the photographing apparatus is configured to display the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected.
However, Shintani teaches wherein the processor of the photographing apparatus is configured to display the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected (FIGS. 17-19; see [0140]-[0144]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Nogami using Shintani’s teaches to include wherein the processor of the photographing apparatus is configured to display the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected in order to enable to re-capture the main object in the live view image (viewfinder image) simply by correcting the direction of the camera  in such a way that the predicted position of the main object is included in an assist screen frame (Shintani; [0143]).

As to claim 5, the combination of Nogami and Shintani further discloses wherein the processor of the photographing apparatus is configured to display the frame in different colors in a case where part of the reference image is detected and in a case where the entire reference image is detected (Nogami; see [0127]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 20210281748 A1) in view of Baudisch et al (US 20070025723 A1).

As to claim 21, Nogami further discloses wherein the image of the photographed subject acquired by the processor of the photographed-portion setting apparatus is an image obtained by performing a composition for a plurality of images (see [0063], creating a high-resolution image of the entire wall surface by connecting the images; see [0149]).
Nogami fails to explicitly disclose performing a panoramic composition for the plurality of images.
However, Baudisch teaches performing a panoramic composition for a plurality of images (FIG. 5, real-time stitching module 510; see [0067], [0086], [0139]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Nogami using Baudisch’s teachings to include performing a panoramic composition for the plurality of images since a panoramic image covers the entirety of the desired viewing space and to complete a desired panorama without the need to retake areas already covered (Baudisch; [0005], [0064]).

Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments, at pages 11-12, that Nogami does not disclose “acquire an image of a photographed subject,” the examiner respectfully disagrees. Nogami first discloses in [0061], with respect to a given pier 201 of the bridge 200, the position and shape of a crack 210 or the like are recorded as a past inspection result in a drawing 202. In the first embodiment, this inspection result is assumed as a result of capturing an image of the pier 201 at the time of a past inspection work, and performing detection by automatic detection processing of the target detection unit 103. Nogami further discloses in [0064]-[0065], in the drawing 202 of the pier, an image capturing range 220 as an example of a range that can be captured by one image capturing operation. The whole pier 201 is captured by repeatedly, partially capturing the wall surface of the pier. In this embodiment, image capturing parameter adjustment is performed using past data included in a given image capturing range (for example, the image capturing range 220 shown in FIG. 2). Note that in capturing the pier 201, the whole pier 201 is captured with the image capturing parameter adjusted using the image capturing range 220 shown in FIG. 2 … FIG. 2 shows past data 230 called when capturing the image capturing range 220. Nogami further discloses in [0069], if the pier 201 shown in FIG. 2 is inspected, the drawing 202 is displayed on the display unit of the operation unit 105, and the user designates the image capturing range 220 of the drawing. Thus, image 202 is an acquired image of the photographed pier 201 of the bridge 200. Therefore, Nogami discloses “acquire an image of a photographed subject.”
Regarding Applicant’s arguments, at pages 12, that Nogami does not disclose “generate a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject,” the examiner respectfully disagrees. Nogami discloses in [0065], FIG. 2 shows past data 230 called when capturing the image capturing range 220. The past data 230 is an image including a crack 211 and having the same size as that of an image captured by the image capturing unit 101. The past data storage unit 106 generates an image of such past data when an arbitrary image capturing range is designated. Thus, past data 230 is the image cut from image 202 corresponding to the image capturing range 220. Therefore, Nogami discloses “generate a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject.”
Regarding Applicant’s arguments, at pages 12, that Nogami does not disclose “detect in real time, a region that matches the reference image from an image captured by the photographing unit,” the examiner respectfully disagrees. First, the examiner noted that Applicant is arguing on paragraphs [0074]-[0075] NOT on paragraphs [0093] and [0097] relied by the examiner to teach this limitation. Second, Nogami discloses in [0093], In step S306, the information processing apparatus 100 executes, for the plurality of images captured in step S305, target detection processing using the target detection unit 103. In this embodiment, since the target is a crack, crack detection processing is executed for each image. As a method of detecting a crack from an image, for example, a method disclosed in PTL 1 is used. The method of detecting a crack is not limited to the method disclosed in PTL 1. For example, a method of learning in advance the image feature of a crack from an image in which the position and shape of the crack are known and detecting the position and shape of the crack of an input image based on the learning result may be used. The crack detected in step S306 will be referred to as a detection result hereinafter. Nogami further discloses in [0095] and FIGS. 5A-5C, FIG. 5A shows the past data of the image capturing range, which includes a crack 501 as the past inspection result. FIG. 5B shows the detection result of performing the crack detection processing for the image captured using a given image capturing parameter, in which a crack 502 is detected. In FIG. 5C, the past data shown in FIG. 5A and the detection result shown in FIG. 5B are superimposed and displayed, in which the crack of the past data is represented by a broken line 511 and the crack of the detection result is represented by a solid line 51. Therefore, Nogami discloses “detect in real time, a region that matches the reference image from an image captured by the photographing unit.”
Applicant argues, at pages 13 with respect to claim 2, that Nogami does not disclose “being superimposed on the live view image.” Applicant specifically argues that Nogami only teaches the images having been captured past is superimposed on the image having been already captured. The examiner respectfully disagrees. Claim 2 recites “display the image captured by the photographing unit on the second display unit in real time as a live preview image.” Therefore, the live preview image is an image being currently displayed on the display, which correspond to the displayed image of detection result of Nogami on which the past data image is superimposed. Nogami discloses in [0126], if the information processing apparatus 100 is an image capturing apparatus including the image capturing unit 101, the display unit 1000 is a touch panel display provided on the rear surface of the image capturing apparatus. An image 1001 displayed on the display unit 1000 is an image obtained by superimposing and displaying the crack of the past data displayed by a dotted line and the crack of the detection result displayed by a solid line on an image captured using the image capturing parameter of EV+1. Therefore, Nogami discloses “being superimposed on the live view image.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482